Citation Nr: 1635991	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  10-36 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a heart condition with chest pain.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a kidney condition, to include as secondary to a heart condition or hypertension.

4.  Entitlement to service connection for a seizure disorder, to include a condition of the brain.

5.  Entitlement to service connection for prostate cancer.

6.  Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1976. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from December 2009 and February 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Louis, Missouri and North Little Rock, Arkansas respectively, as well as a May 2011 letter issued by the RO Pension Management Center in Milwaukee, Wisconsin.  The Veteran testified at a hearing before the undersigned Acting Veterans Law Judge sitting at the North Little Rock RO in February 2011.  A transcript of that hearing is associated with the claims file.

In July 2013, the appeal was remanded for further evidentiary development.

The issues of entitlement to service connection for heart disease, entitlement to service connection for hypertension, entitlement to service connection for a kidney disorder, entitlement to service connection for a seizure disorder, and entitlement to nonservice-connected pension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  The Veteran did not have exposure to Agent Orange or other herbicide agents during his military service.

2.  There is no probative evidence of record showing that the Veteran's prostate cancer is related to his active duty service or an incident of service origin.


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by active service and it may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1154(b), 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  Prior to the initial adjudication of the Veteran's claim, a letter dated in January 2011 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Cir. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 396 (2009).  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, VA medical treatment records, Social Security Administration records, and identified private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159, Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  Although the Veteran was not provided with a VA examination with regard to his claim for prostate cancer, one was not required in this case.  As discussed below, there is no evidence of prostate cancer during military service and there is no evidence indicating an association between the Veteran's prostate cancer and his military service.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  Accordingly, a VA examination was not warranted in this case.

Finally, the record does not indicate that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran contends that service connection is warranted for prostate cancer.

Service connection may be established for a disability resulting from disease or injury which was clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran's service treatment records are negative for any complaints of or treatment for prostate cancer or prostate disability.  
VA treatment records from 2007 through April 2010 are negative for any complaints of prostate symptoms or any findings of prostate disability.  The first medical evidence of prostate disability was shown in an August 2010 VA treatment record, which reflects an elevated prostate specific antigen (PSA) of 11.90 in April 2010 and a PSA of 8.56 in August 2010.  

Private medical treatment records from April 2012 reflect that a prostate biopsy showed prostatic adenocarcinoma in the right middle and left apex prostate.  Private treatment records from August 2012 through November 2012 reflect diagnoses of and treatment for Stage II adenocarcinoma of the prostate.  

VA treatment records from 2013 through April 2015 reflect ongoing complaints of and treatment for residuals of prostate cancer.

The Board finds that the evidence of record does not support service connection for prostate cancer.  The evidence does demonstrate a current diagnosis of prostate cancer with residuals.  Davidson, 581 F.3d at 1316; Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  However, there is no evidence of prostate symptoms or disability during service.  Thus, there is no evidence of in-service demonstration of a prostate disability.

Moreover, there is no medical or probative lay evidence of record linking the Veteran's current prostate cancer or residuals to his active duty service.  The Veteran has not provided any lay evidence suggesting in-service prostate symptoms, and has not submitted any medical or lay evidence linking his prostate cancer to his active duty service.

The lack of cognizable evidence linking the prostate cancer to service is particularly significant, and is augmented by the fact that the first medical evidence of record showing symptoms of a prostate disability is dated in April 2010, over 35 years after his discharge from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  While the fact that prostate cancer was initially documented many years after service is not dispositive, it is crucial evidence and, combined with the absence of any medical records of a diagnosis or treatment for many years after service, is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition).  

Additionally, the Board has considered whether service connection for prostate cancer is warranted on a presumptive basis as a chronic disease or based on continuity of symptomatology.  Where a Veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and malignant tumors, as a chronic disease, become manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  If a condition listed as a chronic disease in § 3.309(a) is noted during service, but is either shown not to be chronic or the diagnosis could be legitimately questioned, then a showing of continuity of related symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1336.  Since evidence of a prostate disability did not manifest until more than 35 years after the Veteran's discharge from active duty service, service connection for residuals of prostate cancer on a presumptive basis as a chronic disease is not warranted.  There is also no evidence, and the Veteran has not contended, that prostate cancer first manifested in service or that he experienced continuity of symptomatology of the disease since service.  38 C.F.R. §§ 3.303(b), 3.309(a); see Walker, 708 F.3d 1331.  

Service connection for prostate cancer may also be awarded on a presumptive basis if the evidence demonstrates that the Veteran served in the Republic of Vietnam during the Vietnam era during active military, naval, or air service, as he would be presumed to have been exposed to an herbicide agent in the absence of affirmative evidence to the contrary.  38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307, 3.309(e).  While the Veteran served during the Vietnam era, there is no evidence suggesting that he served in the Republic of Vietnam.  The Veteran's DD 214 does not suggest Vietnam service or herbicide exposure, the Veteran has not alleged Vietnam service or herbicide exposure, and in March 2014 the National Personnel Records Center (NPRC) confirmed that there was no evidence of exposure to herbicides during the Veteran's service.  In the absence of evidence showing active duty service in Vietnam or exposure to herbicides during service, service connection is not warranted on a presumptive basis.

As the probative evidence of record does not demonstrate that it is at least as likely as not that the Veteran's prostate cancer is etiologically related to active duty service, the criteria for service connection are not met.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for prostate cancer, to include its residuals, is denied.


REMAND

In the July 2013 Remand, the Board requested that the Veteran be provided with VA examinations to address the etiology of his heart disorder, hypertension, and seizure disorder.  Although the Veteran underwent the requested examinations in January 2014 and the examiner provided etiological opinions, the Board does not find the opinions provided to be adequate in this case.

With regard to heart disease and hypertension, the examiner opined that the Veteran's disabilities were not related to his active duty service because the Veteran "had no evidence of heart condition, [hypertension] or pre-hypertension on review of the [service treatment records]."  The examiner acknowledged that the Veteran reported chest pain during service, but found that the condition resolved.  However, the VA examiner did not address the Veteran's competent lay statements of record or the medical treatise evidence submitted by the Veteran's representative.  The Veteran provided lay statements indicating that he experienced chest pain symptoms from the month following separation from service in 1976 to the present, suggesting continuity of symptomatology of chest pain from service to the present.  This evidence was not addressed by the VA examiner in the opinion provided.  The medical treatise evidence submitted by the Veteran's representative suggests that the Veteran's documented blood pressure readings during service may meet the definition of pre-hypertension.  Although the examiner found no evidence of pre-hypertension during service, the examiner did not address the medical treatise evidence suggesting that the Veteran's blood pressure readings may meet the medical definition for pre-hypertension.  Accordingly, the Board finds the opinion provided by the January 2014 VA examiner to be inadequate, and a new VA opinion is needed which adequately addresses all pertinent evidence in the claims file.

With regard to the Veteran's seizure disability, the VA examiner concluded that there was clear and unmistakable evidence that a preexisting seizure disability did not undergo an increase in severity during the Veteran's active duty service.  The rationale provided was that the Veteran had no seizure activity or treatments for seizures during service and all physical examinations conducted during service showed neurological examinations to be normal.  However, the Veteran alleges that the neurological symptoms of headaches and dizziness that he experienced during service, which are documented in the service treatment records, are evidence of the worsening of his seizure disability.  This evidence was not considered or addressed by the VA examiner, as requested.  Additionally, the January 2014 VA examiner did not provide the requested opinion as to whether the Veteran's seizure disability was related to service, assuming that the seizure disability did not preexist military service.  Accordingly, as the January 2014 VA examiner's opinion does not fulfill the Board's Remand directives, a new VA opinion is necessary.

As the Veteran contends that his kidney disability is secondary to his heart disability and/or hypertension, that claim is inextricably intertwined with the claims for entitlement to service connection for a heart disability and hypertension.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Additionally, the record reflects the Veteran receives VA treatment.  The most recent VA treatment records are from April 2015.  Therefore, any updated VA records should be obtained and associated with the claims file on remand.

With regard to the Veteran's claim for entitlement to nonservice connected pension, additional development is needed.  The May 2011 letter denying the Veteran's claim for nonservice-connected pension reflects that the benefit was denied because the Veteran's income for 2010 exceeded the maximum annual pension limit for that year for a veteran with no dependents.  However, in a May 2016 brief, the Veteran's representative alleged that the Veteran "had dependents at that time."  Additional clarification is needed from the Veteran as to his dependents for 2010 before the Board may issue an appellate decision.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records from April 2015 to the present.

2.  After completing the development requested in item 1, request a records review and addendum medical opinion regarding the etiology of the Veteran's heart disease and hypertension from the examiner who completed the January 2014 VA examination, or another appropriate clinician if that examiner is unavailable.  The claims folder and copies of all pertinent records should be made available to the clinician in conjunction with this request. 

If the reviewing clinician determines that a physical examination is necessary, then such must be scheduled.  
After reviewing the Veteran's claims file, including all lay statements and testimony of record, the reviewing clinician should provide the following opinions:

(A)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's current heart disability first manifested during active duty service or was otherwise incurred in or caused by active duty service?  The examiner should specifically address the Veteran's in-service treatment for chest pain as well as his competent testimony reflecting symptoms of chest pain continuously from active duty service to the present day.

(B)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension was first manifested during service or was otherwise incurred in or caused by active duty service?  The reviewing clinician must specifically address the medical treatise evidence suggesting that the Veteran's in-service blood pressure readings meet the criteria for "pre-hypertension" and if so, what bearing the pre-hypertension may have on the relationship between the Veteran's current hypertension and his active duty service.

A complete rationale for all opinions must be provided.  If the reviewing clinician cannot provide a requested opinion without resorting to speculation, the reviewing clinician should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  After completing the development requested in item 1, request a records review and addendum medical opinion regarding the etiology of the Veteran's seizure disorder from the examiner who completed the January 2014 VA examination, or another appropriate clinician if that examiner is unavailable.  The claims folder and copies of all pertinent records should be made available to the clinician in conjunction with this request. 

If the reviewing clinician determines that a physical examination is necessary, then such must be scheduled.  
For purposes of this remand alone, the Board has determined that clear and unmistakable evidence shows a seizure disorder preexisted the Veteran's service entrance.  

After reviewing the Veteran's claims file, including all lay statements and testimony of record, the reviewing clinician should provide the following opinions:

(A)  Is there clear and unmistakable evidence that the preexisting seizure disability did NOT undergo an increase in severity during the Veteran's service?

(B)  If there was an increase in the severity of the seizure disability during service, is there clear and unmistakable evidence that the increase was due to the natural progression of the disability?

With respect to questions (A) and (B) above, the reviewing clinician must specifically address the Veteran's documented treatment for headaches and dizziness during service, as well as the assertion that such treatment demonstrated aggravation of the Veteran's preexisting seizure disability.

(C)  If the answer to either (A) or (B) is "no," please consider the Veteran as sound upon entrance into service as to any seizure or brain disability, and provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's current seizure disability was caused by or incurred during his active duty service, to include his in-service treatment for headaches and dizziness.

A complete rationale for all opinions expressed must be provided.  If the reviewing clinician cannot provide the requested opinion(s) without resorting to speculation, the reviewing clinician should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  Obtain clarification from the Veteran as to his dependents during the 2010 year for purposes of determining eligibility to nonservice-connected pension benefits.

5.  After the development requested has been completed, readjudicate the issues on appeal.  If any benefit sought remains denied, the Veteran and his attorney should be furnished with a Supplemental Statement of the Case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. § 5109B (West 2014).




______________________________________________
M. Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals


























Department of Veterans Affairs


